            CASE 0:20-cv-02215-MJD-TNL Doc. 9 Filed 12/22/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  Lannon Lavar Burdunice,                           Case No. 20-CV-2215 (MJD/TNL)

                        Petitioner,

  v.                                                             ORDER

  State of Minnesota,

                        Respondent.


       On November 16, 2020, this Court recommended that petitioner Lannon Lavar

Burdunice’s motion for an extension of time in which to file a habeas corpus petition [ECF

No. 1] be denied without prejudice to Burdunice’s right to later file a habeas petition. See

ECF No. 6. Later that day, the Court received Burdunice’s petition for a writ of habeas

corpus. See ECF No. 7. This Court’s prior recommendation of dismissal is now moot in

light of Burdunice’s filing of the habeas petition; accordingly, that recommendation will

be vacated. The government is hereby directed to file an answer to the habeas petition, as

set forth below.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

       1.      This Court’s Report and Recommendation of November 16, 2020 [ECF

               No. 6] is VACATED.




                                             1
          CASE 0:20-cv-02215-MJD-TNL Doc. 9 Filed 12/22/20 Page 2 of 2




     2.      Respondent is directed to file an answer to Burdunice’s petition for a writ of

             habeas corpus [ECF No. 7], showing cause why the writ should not be

             granted.

     3.      Respondent’s answer must fully comply with the requirements of Rules 5(b),

             (c) and (d) of the Rules Governing Section 2254 Cases in the United States

             District Courts and must include a reasoned memorandum of law and fact

             fully stating respondent’s legal position on Burdunice’s claims. The answer

             must be filed with the Court within thirty days of the date of this order,

             and a copy of the answer must be served upon Burdunice simultaneously

             with such filing.

     4.      If Burdunice intends to file a reply to the answer, he must do so within thirty

             days of the date when respondent’s answer is filed.

     5.      Thereafter, no further submissions from either party will be permitted, except

             as expressly authorized by Court order.




Date: December      22     , 2020                      s/ Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge
                                                District of Minnesota


                                                Burdunice v. State of Minnesota
                                                Case No. 20-cv-2215 (MJD/TNL)




                                            2
